Citation Nr: 0927949	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  03-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
where the RO declined reopening the claim finding that no new 
and material evidence had been submitted.  The Veteran had a 
hearing before the Board in February 2006 and the transcript 
is of record.

The case was brought before the Board in September 2005 and 
May 2006, at which time it was remanded for additional 
development in accordance with VA's duty to assist.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.

In March 1982, the RO denied service connection for a 
psychiatric disorder, claimed as a nervous condition.  The 
Veteran did not appeal.  In February 1991, the RO re-opened 
and denied the Veteran's claim.  In April 1999, the Veteran 
requested that his claim for service connection be reopened 
and in August 1999 and May 2003 rating decisions, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The Veteran appealed the May 
2003 decision and in a June 2003 statement of the case, and 
February 2005 and May 2009 supplemental statements of the 
case, the RO readjudicated the claim and determined that no 
new and material evidence had been received to reopen the 
claim for service connection for a psychiatric disorder.  
Regardless of the RO's determination on the matter of 
reopening the Veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, claimed as 
a nervous condition, was denied by the RO in a final August 
1999 decision.

2.  The additional evidence received since the August 1999 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The August 1999 RO decision which denied service 
connection for a psychiatric disorder, claimed as a nervous 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Additional notification duties apply with respect to new and 
material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

Letters were sent to the Veteran in November 2002, March 2006 
and June 2006.  In light of the favorable decision to reopen 
the claim herein, the Board finds that any deficiency in 
complying with VCAA concerning a reopened claim is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO in this regard.  As discussed in more 
detail in the REMAND below, there is a further duty to assist 
him and that will be accomplished before consideration of his 
claim on the merits.

New and Material Evidence 

In this case, the Veteran contends that he has suffered from 
depression and anxiety, described as a nervous condition, 
since service.  He reported being discharged from service in 
December 1970 due to a problem with his nerves.  He reported 
that since service discharge, his condition has worsened, 
causing difficulty finding a job and strain on his marriage.  
The Veteran reported that he sought treatment for his 
condition after discharge in the 1970s and then again in the 
early 1980s and has continued to seek treatment since that 
time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, supra; Barnett v. 
Brown, supra.  

As noted above, service connection for a psychiatric 
disorder, to include a nervous condition, was denied by the 
RO in August 1999.  There was no appeal of this rating 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 1999 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Gustus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Gustus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the August 1999 final 
rating decision included the Veteran's service treatment 
records, VA psychiatric examinations in February 1982 and 
December 1990, and post-service VA treatment records from 
1987 to 1999.

A review of the Veteran's service records show that the 
Veteran reported difficulty sleeping and nervousness upon 
service entrance in June 1970.  The records show treatment 
for behavioral problems relating to anxiety, depression and 
an immature personality.  Specifically, October 1970 
treatment records show the Veteran was treated in his 
barracks for a lack of communication, beating his head 
against a wall, and crying.  The Veteran complained of 
nervousness and expressed a desire to leave the service.  The 
examiner noted that the Veteran's behavior was bizarre 
without evidence of psychosis.  The examiner opined that the 
behavior was a contrived attempt to appear "helpless, 
clingy, crazy, and distraught."  The examiner diagnosed 
adjustment reaction of adolescence in a markedly immature 
personality and noted that the situation was not an 
emergency.  The examiner scheduled the Veteran to be admitted 
to the ward for a full consultation for evaluation of 
suitability for service.  A follow-up record reported the 
Veteran playing with a cockroach on the floor for 2 hours.  
The record indicated that the Veteran was noncommunicative 
and was scheduled to be interviewed.  October 1970 records 
also showed treatment for depression with anxiety and 
complaints of headaches and no appetite.  The Veteran was 
treated with Valium and Librium.  November 1970 records show 
treatment for symptoms such as crying frequently, biting 
nails, and falling on knees begging to return home.  Records 
also report that the Veteran was rolling around on floor in a 
semi-conscious state grating his teeth and crying with 
visible nervous shaking.  The Veteran was reported to be 
having an acute situational reaction and that he was 
neurologically intact.  Treatment included mild sedation.  
The Veteran was diagnosed with immature personality and was 
recommended for administrative discharge without a need for 
psychiatric hospitalization or treatment.  A service exit 
examination in December 1970 made no comment with regard to 
the Veteran's mental status.

In February 1982, the Veteran was afforded a VA psychiatric 
examination.  During the examination, the Veteran reported a 
history of nervousness since service.  He reported that he 
had been treated for his nerves several times after service.  
He expressed nervousness about the circumstances of his 
service discharge, applying for jobs, working, and stated 
that he was once fired due to his nervous behavior.  He 
stated that the nervousness comes and goes and feels as 
though it prevents him from getting a good job or going to 
school.  He said that his nervousness causes pain in his 
stomach and right arm.  The examiner noted that a mental 
status evaluation revealed a man who demonstrated no evidence 
of anxiety or disturbance of mood.  The examiner stated that 
the Veteran was preoccupied with his nerves, worried about 
the type of discharge he got from service and about finding a 
good job.  The examiner noted that he was well oriented, able 
to perform abstract thinking, with no evidence of memory 
impairment and intelligence was estimated to be at least 
average, though judgment and insight were impaired.  The 
diagnosis was a nervous condition, history of, now not found.  
The examiner explained that the Veteran's psychiatric 
impairment for social and industrial adaptability is minimal 
and that he is competent to manage his own money.

In March 1982, the RO denied the Veteran's claim for service 
connection stating that adjustment reaction of adult life 
with immature personality is a developmental abnormality and 
is not a disability under the law.

VA records from 1987 to 1990 show treatment for and a 
diagnosis of chronic depression and dysthymic disorder.  
Records show that the Veteran was prescribed medication 
including Prozac.

In a December 1990 VA psychiatric examination, the Veteran 
reported a history of treatment for depression since service.  
The Veteran also stated that he was currently taking 
depression medication.  The examiner noted that the Veteran's 
affect was mildly depressed.  Upon evaluation, the examiner 
diagnosed chronic, recurrent, moderate, dysthymic disorder 
that was partially stabilized with medication.  The examiner 
noted that the Veteran was still employable and competent to 
manage his funds.  

In February 1991, the RO reopened and denied the Veteran's 
previously denied claim of entitlement to service connection 
for dysthymic disorder, claimed as a nervous condition, 
because there was no evidence of such a disorder in service.  

VA records and private records from 1990 to 1999 show 
multiple occasions of treatment for depression, anxiety and 
panic attacks.  A September 1994 VA treatment record 
diagnosed chronic, moderate, recurrent major depression with 
anxiety spells.  In May 1999, the Veteran was again diagnosed 
with major depression.  

In August 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim.

The evidence of record since the 1999 rating decision 
includes VA treatment records from 1999 to 2009, 1999 private 
treatment records, 2005 and 2006 hearing transcripts, and an 
April 2006 lay statement from the Veteran's spouse.

Private and VA records since 1999 show continued treatment 
for depression and anxiety, including panic attacks.  See 
April 2006 VA treatment record; see 1999 private treatment 
records.

In 2005 and 2006, the Veteran testified that he has suffered 
from depression and nervousness since service discharge.  He 
reported beginning treatment at a VA Medical Center in Dallas 
in the 1970s and in Waco, Texas in 1981.  The Board notes 
that attempts to obtain VA treatment records from 1970 to 
1986 have been unsuccessful.  See record requests.

In April 2006, the Veteran's spouse submitted a lay 
statement.  She reported that she observed the Veteran's 
symptoms of depression and anxiety.  Specifically, she 
described symptoms including panic attacks, emotional 
problems, and depression which occurred prior to marrying the 
Veteran in 1972.  See April 2006 letter.

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  The old evidence of 
record showed treatment for nervousness, depression, and 
anxiety both during and after service and included the 
Veteran's contention that his symptoms have continued since 
service discharge.  However, two pieces of new evidence are 
material.  First, the Veteran's sworn testimony provided 
additional details regarding the onset of symptomatology 
during service and the symptoms he has had since service.  
These details were not previously in the regard.  Second, the 
new, 2006 spousal lay statement corroborates the Veteran's 
contention regarding continued symptomatology shortly after 
service and provides additional credible details concerning 
the Veteran's symptoms post-discharge.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional).  

Therefore, the Veteran's sworn testimony and his wife's 
statement are "new" because they had not previously been 
submitted and are "material" because they raises a 
reasonable probability of substantiating the claim.  See 38 
C.F.R. § 3.156.  Accordingly, the Board finds that new and 
material evidence has been submitted.  Therefore, the claim 
is reopened.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
Veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.


ORDER

To the extent that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, the appeal 
is granted.  


REMAND

Though further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's claim.

In order in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in- 
service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, 12 Vet. App. 247, 253 (1999).

In this case, post-service treatment records show evidence of 
a diagnosis and treatment for major depressive disorder, 
anxiety, panic attacks and dysthymic disorder.  Hickson 
element (1) has therefore been satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records show treatment for symptoms of nervousness, 
depression and anxiety during service.  Hickson element (2) 
has therefore been satisfied.

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the Veteran's 
current psychiatric disorder and his in-service treatment for 
depression, anxiety and nervousness.  These questions must be 
addressed by an appropriately qualified medical professional.  
A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The Board notes that the previous VA examiners 
failed to provide an opinion regarding a possible connection 
between the Veteran's treatment in service and his current 
mental disorders.  See 1982 and 1990 VA examination reports.

Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current 
psychiatric disorder was incurred in active duty.  See 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of the 
Veteran's current psychiatric disorder.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.

The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current psychiatric disorder relates 
to service.  In this respect, the examiner 
should consider the Veteran's service 
treatment records and discharge report.  
The examiner should provide a complete 
rationale for conclusions reached.

2.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


